     Case 2:18-cv-03141-JAM-DMC Document 27 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD TORRES,                                    No. 2:18-CV-3141-JAM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

19   District of California local rules.

20                   On December 9, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. ECF No. 26. The Magistrate Judge recommended

23   granting Defendants’ motion for summary judgment and dismissing this case without prejudice.

24   Id. Plaintiff has not filed objections.

25                   The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                         1
     Case 2:18-cv-03141-JAM-DMC Document 27 Filed 03/01/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.      The findings and recommendations (ECF No. 26) filed December 9, 2020,
 3   are adopted in full;
 4                  2.      Defendants’ motion for summary judgment (ECF No. 22) is GRANTED
 5   and this case is dismissed without prejudice; and
 6                  3.      The Clerk of the Court is directed to enter judgment and close this file.
 7

 8
     DATED: March 1, 2021                            /s/ John A. Mendez
 9
                                                     THE HONORABLE JOHN A. MENDEZ
10                                                   UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
